Title: Abigail Adams to Mercy Otis Warren, 5 October 1799
From: Adams, Abigail
To: Warren, Mercy Otis


				
					my Dear Madam
					Quincy October 5 1799
				
				The pleasing Emotions excited by the sight of a Letter, in Your Hand writing, were similar to those we experience at Meeting long absent Friends doubly endeard to us, by the perils and Dangers through which they have past.
				I rejoice my dear Madam that you have recoverd so much Health, as to be able to assume your pen, and Such a portion of spirits, as to discover the same flow of soul which has So often enlivened your Friends, and communicated pleasure to your acquaintance.
				I have enjoyed much more health, this Season than the last, but my constitution received such a shock, by the long debilitating Sickness of the last Summer, that I am very far from enjoying a confirmed state of Health. I am frequently reminded, that here I have no abiding place. I have collected Sufficient courage to enable me to follow my Friend to Philadelphia, and I shall commence my journey on Wednesday. Mr and Mrs otis, wait for me at Westtown I shall proceed in company with them as far as East Chester 20 miles on this side of N york, and there remain with my Daughter, untill the Pestilence subsides at the Seat of Government.
				I shall always feel gratified by a Letter from You, and I will endeavour to overcome the reluctance I have felt at writing ever since my

Sickness— no other employment has So frequently injured me as sitting a short time at my pen. through want of Sleep, for weeks I have not been able to write at all; and tho I have in Some degree recoverd my Rest, I have frequent interruptions of it for whole Nights.
				As I have an opportunity by the Leiut Govenour I send you a late publication by the Abbe Barruel, which will remove I presume all doubts from Your Mind, respecting the existance of such a person as wishaupt: when You have read the Books, you will oblige me by returning them to Judge Cranch’s— the Abbe was the writer of the History of the French Clergy. You will perceive that he is a Bigoted Catholick, but a Man of Science, and great industery. the system which he discloses freezes one with horror. it was reserved for wishaupt to put in practise, the Principles of Voltair, and the whole junto of French Phylosophers, aided by Frederic the Great as he is call’d.
				You will be so good as to present my Respects to the Gen’ll and to beleive me at all / Times your truly affectionate / Friend
				
					Abigail Adams
				
			